Citation Nr: 1718950	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, including as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1976 to April 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the RO in Louisville, Kentucky, which, in pertinent part, denied service connection for a low back disorder.  This case was previously before the Board in November 2015, where the issue on appeal was remanded to obtain a new VA spinal examination.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants service connection for the low back disorders of degenerative disc disease (DDD) and arthritis, which is a total grant of benefits as to the issue on appeal, the Board need not address Stegall compliance at this time.

VA received a June 2016 treatment record from the Veteran's private orthopedist.  Per the treatment record, the orthopedist was to draft a letter concerning whether the Veteran's currently diagnosed low back disorders were related to service and/or aggravated by the service-connected degenerative joint disease (DJD) of the right and left knees.  It appears that the letter was to be drafted within the following week.  While VA has not received the finished opinion letter; rather than once again remanding the instant matter in an attempt to obtain the outstanding opinion letter, the Board finds that the June 2016 treatment letter contains sufficient information to allow the Board to decide the instant matter and grant service connection for the low back disorders of DDD and arthritis.

The Veteran testified from Montgomery, Alabama, at a June 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with the low back disorders of DDD and arthritis.

2.  The currently diagnosed low back disorders of DDD and arthritis were worsened in severity by the service-connected DJD of the right and left knees.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for the low back disorders of DDD and arthritis, as secondary to service-connected DJD of the right and left knees, have been met.  38 U.S.C.A. 
§§ 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims' (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision grants service connection for the low back disorders of DDD and arthritis, no further discussion of VA's duties to notify and to assist is necessary concerning the issue on appeal.

Service Connection for a Low Back Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced that a currently diagnosed low back disorder was caused or aggravated by the service-connected DJD of the right and left knees.  Initially, the Board notes that, per a December 2015 VA spinal examination, the Veteran is currently diagnosed with both DDD and arthritis of the thoracolumbar spine.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed low back disorders of DDD and arthritis were worsened in severity by the service-connected DJD of the right and left knees.  Per the December 2015 VA spinal examination and subsequent April 2016 addendum opinion, a VA examiner opined that it was less likely than not that the currently diagnosed back disorders were aggravated by the service-connected knee disorders.  As reason therefor, the VA examiner explained that the Veteran did not have a significant leg length disparity that could result in altered gait significant enough to aggravate the back disorders.

In June 2015, VA received a letter from the Veteran's private orthopedist of many years indicating that the service-connected knee disorder "probably" contributed to the back disorders.  At the June 2015 Board videoconference hearing, the Veteran was advised that this opinion was inadequate to support service connection on a secondary basis.

A subsequent June 2016 private treatment record reflects that the Veteran sought an adequate opinion from the private orthopedist.  Per the private treatment record, within the following week the orthopedist was to draft a letter indicating that it was at least as likely as not that the Veteran's service-connected knee disorders caused the Veteran to have an altered gait that subsequently aggravated the Veteran's currently diagnosed back disorders.  It appears to the Board that the private orthopedist was going to draft the requested opinion letter, which would have included an opinion that it was at least as likely as not that the service-connected knee disabilities aggravated the back disorders.  The formally drafted opinion's rationale would have been based upon the Veteran's altered gait, an accurate history of symptoms provided by the Veteran, and the private orthopedist's history of treating the Veteran's back and knees.

The Board finds that the evidence of record is at least in equipoise on the question of whether the Veteran's currently diagnosed low back disorders of DDD and arthritis were aggravated by the service-connected DJD of the right and left knees.  While a VA examiner has found that the knee disorders did not result in an altered gait sufficient to cause aggravation, the Veteran's private orthopedist of many years, who has treated both the Veteran's knees and back, found the contrary.  As there is an approximate balance of positive and negative evidence, resolving reasonable doubt in favor of the Veteran, service connection for low back disorders of DDD and arthritis, as secondary to the service-connected DJD of the right and left knees, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As service connection is being granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct, presumptive, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for low back disorders of DDD and arthritis is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


